Citation Nr: 1727769	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a cardiovascular disorder, claimed as heart palpitations.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to May 1976, from May 1979 to July 1990, and from May 1994 to September 2000. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board hearing before the undersigned was held in July 2012.  A copy of the transcript is of record.

The Board previously remanded these matters for development in June 2013.

Although additional evidence was received subsequent to the September 2016 supplemental statement of the case, the Board finds that the additional evidence is not pertinent to the diabetes and heart disorder claims.  Thus, a remand for a supplemental statement of the case is not necessary for these two claims.  See 38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not have its onset during service or within one year of separation, and is not otherwise related to service.

2.  The Veteran does not have a current cardiovascular disability, to include his complaints of heart palpitations.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria to establish service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this analysis, the Board notes that the discussion below has been limited to the relevant evidence required to support the findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, that VA will attempt to obtain.  38 C.F.R. § 3.159 (b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided compliant VCAA notice in February 2006, prior to the initial adjudication of the claim decided herein.

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including records establishing a diabetes diagnosis during or shortly after service.  The record includes service treatment and personnel records, lay statements, VA examination reports, as well as VA and private treatment records.  The Veteran has not alerted VA to any further records that are missing with respect to his claims.

The Veteran also provided relevant testimony during a July 2012 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing office or judge who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issues on appeal and asked the Veteran specific questions directed at identifying whether he met the criteria for establishing service connection.  Moreover, the Veteran testified as to relevant information necessary to decide the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

The Board notes that the actions requested in the June 2013 remand have been undertaken.  VA examinations were conducted in July 2016.  Additionally, by letter dated in March 2014 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him with regard to the two claims.  Specifically, a request was noted for evidence from the doctor who the Veteran indicated had diagnosed him with diabetes mellitus, within a year of separation from service.  The Veteran was also advised that he could submit such.  Additional evidence was submitted; however no report was obtained establishing a diabetes diagnosis in service or within one year of his separation from service.  Accordingly, the Board finds that there has been substantial compliance with the prior June 2013 remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Additionally, as noted, VA provided the Veteran with adequate medical examinations related to the two claims.  The July 2016 post-remand examinations were adequate to decide the claims because each was based upon consideration of the Veteran's prior medical history and examinations, described the disabilities or lack thereof in sufficient detail so that the Board's evaluations are fully informed, and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d. 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A.  Diabetes

The Veteran claimed that his current diabetes had its onset during service.  At the July 2012 hearing the Veteran indicated that he started to notice symptoms during service, including dry mouth.  He further noted that a May 1999 VA treatment record indicated "borderline diabetes."  He indicated he was also diagnosed with diabetes mellitus by a private doctor within one year of discharge from service.

The Veteran's service treatment records contain no complaints or diagnosis of diabetes mellitus.  There was also no indication of "borderline diabetes" and no HBA1C or glucose levels equal to or greater than 6.5 or 126 respectively.  The service treatment records show that the Veteran had elevated triglycerides on several occasions in service, and had a single elevated "stat glucose" level in laboratory studies, noted at 118 in July 2000.  The Board notes a March 1996 record indicated a glucose level of 79 and a February 1999 record indicated a glucose level of 105.

Post-service records showed no indication of diabetes until 2007.  An April 2006 VA treatment record indicated a glucose level of 110.  The first testing which indicated diabetes was found in April 2007, which showed a glucose level of 128.  September 2007 VA testing indicated a glucose level of 146 and a February 2008 record indicated a glucose level of 110.  The Board notes a history of diabetes was noted in a private medical record from September 2007; however, the report did not indicate when the Veteran's diabetes was first diagnosed.

Thereafter, as noted above, the Board remanded the claim in June 2013.  The Board requested additional evidence related to diabetes treatment, including any information from the private doctor who the Veteran claimed diagnosed him with diabetes mellitus within a year of service separation.  Additional evidence was submitted; however, no medical record in service or within one year of the Veteran's September 2000 separation indicated a diabetes diagnosis, including no test results supporting such.

The Board's June 2013 remand also required a VA examination to determine the etiology of the Veteran's diabetes.  A July 2016 VA examination was provided in which the examiner indicated the Veteran has type II diabetes as of 2007 and manages it with a restricted diet, a prescribed oral hypoglycemic agent and an insulin injection once per day.  The Veteran reported that he was initially diagnosed in 1999 at which time he started an oral medication.  His average blood sugars were noted in the 200's range on average without episodes of hypoglycemia.  The examiner noted the Veteran's service treatment records are silent for a diagnosis of diabetes or elevated blood sugar, as well as records from September 2002 through 2006.

The examiner went on to state that based on the Veteran's record, it is less likely than not that his diabetes was incurred in or caused by the laboratory studies performed during service.  She indicated the diagnosis of diabetes requires at least two separately elevated HBA1C or fasting glucose levels equal to, or greater than, 6.5 and 126 respectively.  She stated a single elevated glucose level was noted, reportedly from July 2000, and this does not meet the criteria for type II diabetes mellitus.  She reported additionally, the elevated triglycerides noted in service are unrelated to diabetes and have no bearing on establishing a diagnosis.

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim. 

The Board places great probative weight on the July 2016 VA examination report.  The examiner reviewed the Veteran's entire record, including his service treatment records and the subsequent VA and private treatment records.  Her opinion is highly probative as it demonstrates consideration of all relevant facts and provides a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran has reported that he was diagnosed with borderline diabetes in 1999 and also that he was diagnosed with diabetes mellitus within one year of discharge, no such records were found.  The Board remanded the claim in June 2013, in part to attempt to obtain such records.  Further, additional evidence submitted, including evidence submitted by the Veteran.  However, no evidence of record supports a diabetes diagnosis in service or within one year of separation.  Further, the first indication of diabetes was not found until 2007, more than 6 years after the Veteran's separation from service.  The Board notes an April 2006 VA treatment record indicated a glucose level of 110, which is not elevated to a level to support diabetes.  Thus, diabetes cannot be established until 2007 based on all the evidence of record.

To the extent the Veteran asserts his diabetes had its onset during service, there is no medical evidence to support the contention.  Further, as a lay person, the Veteran has not shown that he has the specialized training sufficient to render a diabetes diagnosis or an etiological opinion.  The Board acknowledges the Veteran's lengthy service periods, as well as his competency to testify as to symptoms he experiences, including those related to his current diabetes.  However, as a lay person he cannot establish a diabetes diagnosis, as such requires a medical professional and necessary testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In summary, the most probative evidence demonstrates that the Veteran's diabetes did not have its onset during service as a diagnosis was not established until April 2007, more than six years following service.  Further, the most probative medical evidence of record is the July 2016 VA examiner's opinion which supports that the condition was not established in service.  Accordingly, the preponderance of the evidence is against the claim and it is denied.

In short, the probative and persuasive evidence establishes that the Veteran's diabetes did not have its onset during service and is not otherwise related to such.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Heart

The Veteran contends that he has a heart disability that had its onset during service.  The Veteran had documented treatment for heart palpitations in service on numerous occasions.  He indicated in the July 2012 hearing that he was forced to go to the emergency room due to heart palpitations.  He stated that once he separated from service a CT scan was obtained which noted an issue with his heart.

As noted, the Veteran's service treatment records document numerous complaints for heart palpitations, including during May 1999 and May 2000 examinations.  However, no specific underlying heart disease or disability was identified or diagnosed during service.  The Veteran reported in August 1999 and October 1999 to syncope episodes.  The impression on the October 1999 treatment record noted "syncope, consistent with hypersensitive carotin sinus reflex."

Post-service records include a March 2009 private treatment record which diagnosed the Veteran with syncope likely secondary to arrhythmia and ascending aortic aneurysm.  More recently, a June 2012 VA outpatient record noted the thoracic aortic aneurysm.  The Veteran's claim was remanded in June 2013 for a VA examination to determine the nature and etiology of any identified cardiovascular disorder.

A July 2016 VA examination was afforded to the Veteran in which the examiner indicated the Veteran was not currently or at any time in the past diagnosed with a heart condition.  The Veteran reported having fainting spells and palpitations in service dating back to 1990.  The examiner noted an in-service cardiac work up, in May 1999, which was unremarkable and that the Veteran was placed on metoprolol in approximately 2002.  The Veteran reported having palpitations about twice a week, lasting a few hours at a time, sometimes with diaphoresis and nausea, but no chest pain or pressure.  The examiner stated the post-service medical treatment was negative for a diagnosed cardiac condition or arrhythmia, although she did note his ascending aortic aneurysm, as of 2009.  The examiner further took note of a December 2013 EKG and chest x-ray which was found normal.

She concluded the Veteran has no identified cardiovascular disorder that would be attributable to the heart palpitations he suffered from during service.  She stated palpitations are a nonspecific symptom which do not represent a specific cardiac diagnosis or disorder.  She indicated they may often be a physiologic response to emotional, hormonal, environmental, or physical changes.  She stated the stable ascending thoracic aortic aneurysm of record, in the absence of dissection or rapid expansion, is typically asymptomatic.  She stated this is unrelated to symptoms of palpitations or arrhythmia and any determination as to the relationship between the aortic aneurysm and service would involve speculation.

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection of a heart disorder.

The Board finds the most probative medical evidence of record establishes that the Veteran currently does not have a heart disability and has not had a heart disability at any time during the appeal period that would be attributable to service.  Further, the July 2016 examiner's opinion acknowledged the Veteran's medical history, including in-service and post-service complaints regarding heart palpitations.  However, heart palpitations are not a specific cardiac diagnosis or disorder.  It was also essentially noted that the Veteran's aortic aneurysm could not be related to service without speculating because of the asymptomatic nature of the disorder.  There is no competent evidence to the contrary.

To the extent that the Veteran has claimed he has a current heart disability which is related to his in-service heart palpitations, the Board notes the Veteran is not a medical professional.  While the Board acknowledges his complaints, including the severity of his ongoing heart palpitation symptoms, the Veteran as a lay person lacks appropriate medical training and expertise regarding cardiovascular disorders.  Thus, he is not competent to provide an opinion establishing a heart diagnosis and relating such diagnosis to service or any event of service.  Such a diagnosis is a complex medical matter and requires a medical professional's opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau.

Based on the above, the preponderance of the evidence is against the claim of service connection for a cardiovascular disorder, claimed as heart palpitations. There is no doubt to be resolved; therefore, service connection is not warranted for a heart disorder.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes is denied.

Service connection for a cardiovascular disorder, claimed as heart palpitations, is denied.


REMAND

Manlincon/Issuance of SOC

The issue of entitlement to service connection for prostate cancer was denied by the RO in a November 2015 rating decision.  Thereafter, the Veteran submitted a May 2016 statement in which he indicated that he was requesting reconsideration of the denial decision.  He stated that he had service in the country of Vietnam and claimed service connection for prostate cancer based on that service.  He indicated he was exposed to Agent Orange in Vietnam and that prostate cancer is an illness for which presumptive service connection applies.

The Board finds that this statement qualifies as a notice of disagreement with the November 2015 rating decision and is also timely.  Although the Veteran did not provide specific information on the NOD form, he did indicate specific disagreement with the November 2015 rating decision.  When interpreting this statement in a light most favorable to the Veteran, the Board finds that additional action is warranted.  A statement of the case (SOC) addressing this issue has not as yet been issued by the RO.  38 C.F.R. §§ 19.29, 19.30 (2016).  Therefore, the Board finds that a remand for an SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC regarding his claim for entitlement to service connection for prostate cancer.  This issue should only be returned to the Board if the Veteran thereafter perfects his appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


